 1
 2
 3
                                                                                               I
 4
 5
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER,                                 Case No.: 19cv1217-JAH (KSC)
12                                      Plaintiff,
                                                     ORDER GRANTING JOINT
13   V.                                              MOTION TO DISMISS (Doc. No.17)
14   UTC VENTURE, LLC, a Delaware
     Limited Liability Company; WESTFIELD
15
     AMERICA, INC., a Missouri
16   Corporation; and Does 1-10
17                                   Defendants.
18
19         IT IS HEREBY ORDERED the Parties' Joint Motion to Dismiss pursuant to Fed.
20   R. Civ. P. 41(a)(l) is GRANTED. This action is dismissed with prejudice, each party to
21   bear their own attorneys' fees and costs.
22         IT IS SO ORDERED.
23
24   DATED:      December 2)2019
25
26
27
28                                                   nited States District Judge



                                                                                   19cv1217-JAH (KSC)
